DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.1.	Applicant's amendment to Claims, Abstract and Remarks filed on July 15, 2021 is/are acknowledged.
2.2.	Claim 1-4 are active, Claim 5 had been withdrawn.
2.3.	Claims 1 and 2 have been amended to specify that ester compound has two or "tertiary alkyl esters".  Support for the amendment was found in Applicant's Specification as indicated by the Applicant ( see Remarks). Therefore, no new matter has been introduced with instant amendment to Claims 1 and 2.
2.4.	It is noted that the amendment represents a New issue and would require further consideration. Consequently, it is appropriate to make instant Action Final.

Specification
Abstract
3.1.	Applicant is reminded of the proper content of an abstract of the disclosure.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
In chemical patent abstracts for compounds or compositions, the general nature of the compound or composition should be given as well as its use, e.g., “The compounds are of the class of alkyl benzene sulfonyl ureas, useful as oral anti-diabetics.” Exemplification of a species could be illustrative of members of the class. For processes, the type of reaction, reagents and process conditions should be stated, generally illustrated by a single example unless variations are necessary.
3.2.	The Abstract of the disclosure filed on July 15, 2021   is objected to because:
 Applicant's uses term "such";
Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.	Claims 1-4 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over Craun et al ( US 4,906,693) in view of Okada et al ( JPH 09302271 – Translation, reference of record).
4.1.	Regarding Claims 1-4, Craun disclosed method for obtaining  thermosetting resin by low temperature Transesterification curing of ester polymers and hydroxyl polymers  in presence of transesterification catalyst – see Abstract. 
Craun ( see claims 14 and 15), thermosetting coating may comprise  binder which comprises:
(a) a hydroxyl functional resin or polyol,  and (b) a carboxylic acid ester or 
carboxylic ester functional resin, wherein carboxylic acid ester can be alkyl diester.
4.3.	Regarding Applicant's Claim  4, Craun disclosed that composition may comprise solvent or can be free of solvent ( see Claim 16). Composition also can be in powder form ( see col.5, ln. 25).
4.4.	Note that Craun teaches preparation of similar compound (B) by reaction of styrene, hydroxyethyl acrylate and butyl acrylate ( see col.10, Procedure "D", Preparation of acrylic polymer ), but silent with respect to compound (A), which comprises comprising tertiary alkyl ester groups. 
4.5.	However, Okada teaches the use of different alkyl ester compounds, including linear and  di-tert-butyl esters of carboxylic acid,  in the  method for preparing similar thermosetting composition as disclosed by Craun  ( see [0032], [0034], [0047]), comprising acrylate compound, transesterification catalyst and compound with hydroxyl groups (see [0015], [0017],[0019], [0067]), wherein exemplified catalyst can be chosen form benzenesulfonic acid, paratoluenesulfonic acid or dodecylbenzenesulfonic acid ( see [0075]. 
In this respect note that in view of structural and functional  similarity of the  benzenesulfonic acid or  paratoluenesulfonic acid catalysts  with phenolsulfonic acid catalyst, it  would be  expect and for this reason obvious  to use phenolsulfonic acid instead, for example,  benzenesulfonic acid catalyst as established in the art :

	Therefore, because  Okada teaches that linier alkyl esters and tertiary esters of carboxylic acid can be used as functional equivalent's for purpose of producing  low temperature curing powder coating by catalyzed reaction of components with hydroxyl functional groups and alkyl esters of carboxylic acid, it would be obvious to one of ordinary skill in the art use linear dialkyl ester or tertiary alkyl esters per guidance provided by Okada in composition disclosed by Craun. 

Response to Arguments
5.	Applicant’s arguments with respect to claims 1-4 have been considered but are moot in view of New Ground of rejection. 

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure – see PTO-892 attached.

7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                                           
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNADIY MESH whose telephone number is (571)272-2901.  The examiner can normally be reached on 8 a.m - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu ( Walter) Choi can be reached on (571) 272 1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 





/GENNADIY MESH/Examiner, Art Unit 1763  

/LING SIU CHOI/Supervisory Patent Examiner, Art Unit 1763